Citation Nr: 1811622	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to July 28, 2011, and to a rating in excess of 20 percent beginning July 28, 2011, for diabetes mellitus.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from November 1976 to October 1980, in August 1996, from January 2004 to May 2006, from June 2006 to December 2006, and from August 2007 to May 2008.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously before the Board in June 2017 and remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2017 Board remand directed that the Veteran receive examinations to determine the current level of severity of all impairment resulting from his service-connected diabetes mellitus.  These examinations are necessary because the rating criteria for diabetes mellitus provides a higher level of compensation based, in part, on whether the complications of diabetes mellitus are themselves eligible for compensation, and instruct that those complications should be evaluated separately under the regulations that govern those disabilities that are known complications of diabetes.  38 C.F.R. § 4.119 (2017).  The VA examinations provided in September 2017 do not provide all of the necessary information necessary to guide the Board or other VA decision makers.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, an addendum opinion is required in order to provide the necessary additional information.

The September 2017 VA examination report states that the Veteran does not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  However, VA treatment records from October 2016 document that the Veteran was diagnosed with peripheral neuropathy and diminished sensation in his feet, and the Veteran continues to complain of neuropathy symptoms such as burning or tingling sensations in his toes.  Consequently, an addendum opinion is necessary to opine as to whether the Veteran's diagnosed peripheral neuropathy is caused by his diabetes mellitus, and if so, an examination will be necessary to assess its severity.

The September 2017 examination also documents that the Veteran has peripheral vascular disease that is due to his diabetes mellitus.  However, the accompanying examination documenting the Veteran's peripheral vascular disease does not address potentially relevant symptoms including his diabetic ulcerations and the removal of some of his toe nails. (VA treatment notes dated June 2013, March 2015, and October 2015).

The September 2017 VA examination also documents that the Veteran's diabetes has aggravated his hypertension.  May 2016 VA treatment notes reveal that his hypertension has caused him to experience hypertensive retinopathy.  Consequently, an opinion as to whether this symptom is a result of the aggravation of the Veteran's hypertension by his diabetes and an appropriate examination of his eyes may be necessary as a result.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for addendum opinions from an appropriate examiner or examiners regarding the nature, severity, and etiology of the Veteran's peripheral neuropathy, peripheral vascular disease, and hypertension conditions.  If any examiner of whom an opinion is requested determines that the requested opinion cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  The examiner(s) should address the following:

(a) The examiner(s) should address the Veteran's October 2016 diagnosis of peripheral neuropathy and state whether the Veteran has this condition and whether it is at least as likely as not (50 percent or greater probability) that this condition was caused by the Veteran's diabetes.  If this condition is related to the Veteran's diabetes, the examiner should provide an examination and report of the severity of the symptoms of this condition.

(b) The examiner(s) should address the June 2013, March 2015, and October 2015 VA treatment notes regarding the conditions of the Veteran's toe nails and feet, and discuss their relevance, if any, to the severity of either the Veteran's peripheral vascular disease, peripheral neuropathy, or diabetic condition more generally.

(c) The examiner(s) should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertensive retinopathy is a symptom of his hypertension that represents an aggravation of his condition caused by his diabetes mellitus.  If so, the examiner should provide an examination and report on the severity of the Veteran's hypertensive retinopathy.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




